Exhibit 10.1 CONTRIBUTION AGREEMENT BY AND AMONG FLATONIA ENERGY, LLC PARALLEL RESOURCE PARTNERS, LLC AND SABINE RIVER ENERGY, LLC OAK VALLEY OPERATING, LLC OAK VALLEY RESOURCES, LLC AND EARTHSTONE ENERGY, INC. EXECUTION DATE: October16,2014 TABLE OF CONTENTS Page ARTICLE 1 DEFINITIONS AND INTERPRETATION 2 Section 1.1 Defined Terms 2 Section 1.2 References and Rules of Construction 2 ARTICLE 2 THE CONTRIBUTION 3 Section 2.1 The Contribution 3 Section 2.2 Assets 3 Section 2.3 Excluded Assets 4 Section 2.4 Effective Time; Proration of Costs and Revenues 4 Section 2.5 Procedures 5 ARTICLE 3 ISSUANCE OF EARTHSTONE CONTRIBUTION SHARES 6 Section 3.1 Consideration for the Contribution 6 Section 3.2 Issuance by Earthstone of the Earthstone Contribution Shares to Flatonia. 6 Section 3.3 Allocation of Contribution Consideration. 7 Section 3.4 Cash Settlement to Reflect Effective Time 7 ARTICLE 4 CONSENTS AND PREFERENTIAL RIGHTS TO PURCHASE 9 Section 4.1 Consents to Assignment and Preferential Rights to Purchase 9 Section 4.2 Casualty Loss or Condemnation 10 ARTICLE 5 REPRESENTATIONS AND WARRANTIES OF PRP 10 Section 5.1 Generally. 10 Section 5.2 Existence and Qualification 10 Section 5.3 Authorization and Enforceability 10 Section 5.4 No Conflicts 11 Section 5.5 Liability for Brokers’ Fees 11 Section 5.6 Litigation 11 Section 5.7 Consents, Approvals or Waivers 11 Section 5.8 Bankruptcy 11 ARTICLE 6 REPRESENTATIONS AND WARRANTIES OF FLATONIA 12 Section 6.1 Generally. 12 Section 6.2 Existence and Qualification 12 Section 6.3 Authorization and Enforceability 12 Section 6.4 No Conflicts 12 Section 6.5 Liability for Brokers’ Fees 13 Section 6.6 Litigation 13 Section 6.7 Taxes and Assessments 13 Section 6.8 Material Contracts 14 Section 6.9 Bonds and Letters of Credit 14 Section 6.10 Bankruptcy 15 i Section 6.11 No Plan or Intention to Dispose 15 Section 6.12 Securities Law Investment Representation 15 Section 6.13 Defensible Title 15 Section 6.14 Certain Disclaimers 15 ARTICLE 7 REPRESENTATIONS AND WARRANTIES OF SABINE, OAK VALLEY ANDOAK VALLEY OPERATOR 16 Section 7.1 Generally. 16 Section 7.2 Existence and Qualification 17 Section 7.3 Authorization and Enforceability; Ownership of Sabine and Oak Valley Operator 17 Section 7.4 No Conflicts 17 Section 7.5 Liability for Brokers’ Fees 18 Section 7.6 Litigation 18 Section 7.7 Securities Law Compliance 18 Section 7.8 Independent Evaluation 18 Section 7.9 Consents, Approvals or Waivers 18 Section 7.10 Bankruptcy 19 Section 7.11 Exchange Agreement Representations 19 Section 7.12 Limitation 19 ARTICLE 8 REPRESENTATIONS AND WARRANTIES OF EARTHSTONE 19 Section 8.1 Generally. 19 Section 8.2 Existence and Qualification 20 Section 8.3 Authorization and Enforceability 20 Section 8.4 Capitalization of Earthstone. 20 Section 8.5 No Conflicts 21 Section 8.6 Liability for Brokers’ Fees 21 Section 8.7 Litigation 21 Section 8.8 Governmental Approvals 21 Section 8.9 Securities Laws 22 Section 8.10 Earthstone Rights Agreement 22 Section 8.11 Exchange Agreement Representations 22 ARTICLE 9 COVENANTS OF THE PARTIES 22 Section 9.1 Access 22 Section 9.2 Government Reviews 23 Section 9.3 Public Announcements; Confidentiality 24 Section 9.4 Operation of Business 25 Section 9.5 Further Assurances 25 Section 9.6 Operating Agreement 25 Section 9.7 Proxy Statement; Earthstone Stockholder Meeting; Exchange Agreement 25 Section 9.8 Registration Rights 26 Section 9.9 Listing of the Earthstone Contribution Shares 26 Section 9.10 Flatonia’s Right to Designate a Board Member 26 Section 9.11 Notice Required by Rule 14f-1 under Exchange Act 27 Section 9.12 Section 16 Matters 27 ii Section 9.13 Tax Treatment of the Transaction 27 Section 9.14 Post-Closing Actions of Sabine 27 Section 9.15 Earthstone Voting Agreement. 27 ARTICLE 10 CONDITIONS TO CLOSING 28 Section 10.1 Mutual Conditions to Closing 28 Section 10.2 Flatonia’s and PRP’s Conditions to Closing 28 Section 10.3 Oak Valley Entities’ Conditions to Closing 29 Section 10.4 Earthstone’s Conditions to Closing 30 Section 10.5 Frustration of Closing Conditions 31 ARTICLE 11 CLOSING 31 Section 11.1 Time and Place of Closing 31 Section 11.2 Obligations of PRP and Flatonia at Closing 31 Section 11.3 Obligations of the Oak Valley Entities at Closing 32 Section 11.4 Obligations of Earthstone at Closing 33 Section 11.5 Closing and Post-Closing Cash Settlement 33 ARTICLE 12 TERMINATION 35 Section 12.1 Termination 35 Section 12.2 Ability to Terminate 36 Section 12.3 Effect of Termination 36 ARTICLE 13 ASSUMPTION; INDEMNIFICATION 36 Section 13.1 Assumption by Sabine 36 Section 13.2 Indemnification 36 Section 13.3 Indemnification Actions 37 Section 13.4 Limitation on Actions 39 ARTICLE 14 TAX MATTERS 40 Section 14.1 Responsibility for Tax Filings and Payment 40 Section 14.2 Apportionment of Property Taxes 40 Section 14.3 Refunds 41 Section 14.4 Audits 41 Section 14.5 Transfer Taxes, Recording Fees & Transaction Fees 41 ARTICLE 15 MISCELLANEOUS 42 Section 15.1 Counterparts 42 Section 15.2 Notices 42 Section 15.3 Certain Fees 44 Section 15.4 Governing Law; Jurisdiction 44 Section 15.5 Waivers 45 Section 15.6 Assignment 45 Section 15.7 Entire Agreement 45 Section 15.8 Amendment 45 Section 15.9 No Third Party Beneficiaries 45 Section 15.10 Construction 45 iii Section 15.11 Limitation on Damages 45 Section 15.12 Recording 46 Section 15.13 Conspicuous 46 Section 15.14 Time of Essence 46 Section 15.15 Severability 46 Section 15.16 Specific Performance 46 APPENDICES: Appendix A
